    Case 1:19-cv-00130-JRH-BKE Document 45 Filed 03/01/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


ROBBIE LEE MOUZON,



     Petitioner,
                                                      CV 119-130
             V.                                       (Formerly CR 116-048)

UNITED STATES OF AMERICA,

     Respondent.




                                        ORDER




     Before       the     Court    is     pro    se   Petitioner's        motion     for

reconsideration of the Court's December 2, 2020 Order.                      (Doc. 42.)

The facts of this case are presented in the Magistrate Judge's

September     28,    2020    Report       and    Recommendation.           (Doc.   34.)

Petitioner       filed      multiple      objections        to    the     Report     and

Recommendation.           (See    Docs.    38,    39.)      The    Court    overruled

Petitioner's objections and adopted the Magistrate Judge's Report

and Recommendation in its December 2, 2020 Order.                       (Doc. 40.)    On

January     4,    2021,     Petitioner      filed     the    present      motion     for

reconsideration.          (Doc. 42.)       On February 19, 2021, Petitioner

filed a notice of appeal.           (Doc. 43.)        For the following reasons.

Petitioner's motion for reconsideration is DENIED.
     Case 1:19-cv-00130-JRH-BKE Document 45 Filed 03/01/21 Page 2 of 4




                                   DISCUSSION


     Petitioner does not specify under what rule he is bringing

the present motion.        However, Petitioner filed his motion for

reconsideration    more   than     twenty-eight   days   after   the   Court's

Order; therefore, the Court will analyze the motion under Federal

Rule of Civil Procedure 60(b).         See Brown v. Spells, No. 7:ll-cv-

91 (HL), 2011 WL 4543905, at *1 (M.D. Ga. Sept. 30, 2011); accord

Mahone v. Ray, 326 F.3d 1176, 1177 n.l (11th Cir. 2003).

     Petitioner has recently filed a notice of appeal.               (Doc. 43.)

While a notice of appeal generally deprives a district court of

jurisdiction over the issues in the appeal, a district court may

act "in furtherance of the appeal."             Mahone, 326 F.3d at 1179.

Considering and denying a          Rule 60(b) motion falls       within that

purview. See id. at 1180. "However, following the filing of a

notice of appeal district courts do not possess jurisdiction to

grant a Rule 60(b) motion[;]" they may either deny the motion or

"indicate    [their]      belief     that   the    arguments     raised    are

meritorious."     Id.     Therefore, the Court will now consider the

merits of Petitioner's motion.


      Rule 60(b) "allows for relief from a final judgment, order,

or   proceeding     for    the      following     reasons:     (1)     mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered

evidence; (3) fraud; (4) the judgment is void; (5) the judgment

has been satisfied; or (6) any other reason justifying relief from
       Case 1:19-cv-00130-JRH-BKE Document 45 Filed 03/01/21 Page 3 of 4




the operation of the judgment."                 Marsh v.      Dep^t of Children         &

Families, 259 F. App'x 201, 205 {11th Cir. 2007) (citing Fed. R.

Civ.    p.   60(b))    (internal    quotation        marks    omitted).          Further,

"[m]otions under [Rule 60(b)] are directed to the sound discretion

of the district court."           Griffin v. Swim-Tech Corp., 722 F.2d 677,

680 (11th Cir. 1984).

       Petitioner argues the Court did not address his ineffective

assistance of counsel claim and thus ""committed a [Clisby v. Jones]

violation."        (Doc. 42, at 1.)       The Eleventh Circuit held in Clisby

that a district court must ""resolve all claims for relief raised


in a petition for writ of habeas . . . regardless whether . . .

relief is granted or denied."             960 F.2d 925, 936 (11th Cir. 1992).

Contrary      to     Petitioner's       contention,         the     Magistrate      Judge

thoroughly      discussed      Petitioner's          ineffective        assistance     of

counsel claim in the Report and Recommendation.                         (See Doc. 34.)

Accordingly, there was no Clisby violation.

        Moreover,      Petitioner       asks   the    Court       to   reconsider     his

objections           without      explaining          the     justification           for

reconsideration.           (Docs.       38,    39.)         The     Court     considered

Petitioner's         objections    in    its   December       20,      2020   Order   and

determined      no    objection     undermined       the    thorough      and    reasoned

analysis in the Report and Recommendation.                   (Doc. 40.)         The Court

is not required to repeat the analysis outlined in the Report and

Recommendation.         See 28 U.S.C. § 636 (b)(1)(C) (""A judge of the
    Case 1:19-cv-00130-JRH-BKE Document 45 Filed 03/01/21 Page 4 of 4




court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.'')           Thus,

the Court finds no basis to reconsider its prior decision.

        For   the   foregoing   reasons.      Petitioner's    motion    for

reconsideration is DENIED.


     ORDER ENTERED at Augusta, Georgia,               /      day of March,

2021.



                                                       'EF JUDGE
                                  united/states district court
                                        :rn   district of Georgia
